          Case 1:21-cr-00138-LGS Document 7 Filed 03/11/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007

                                                      March 11, 2021

BY ECF AND EMAIL
Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re: United States v. John D. McAfee and Jimmy G. Watson Jr., 21 Cr. 138 (LGS)

Dear Judge Schofield:

        An arraignment in the above-captioned case has been scheduled for March 22, 2021, at
10:30 a.m., pursuant to Your Honor’s referral to Magistrate Court. The Government respectfully
requests that the Court exclude time under the Speedy Trial Act between today and March 22,
pursuant to 18 U.S.C. § 3161(h)(7), in the interests of justice, to permit the parties to engage in
discussions about potential resolutions of Watson’s case and about a potential proposed scheduled
for pretrial discovery, motion practice, and trial in the event that an agreed upon resolution cannot
be reached, and pursuant to 18 U.S.C. § 3161(h)(6) because defendant Watson is joined for trial
with co-defendant McAfee, as to whom Speedy Trial Act time has not begun to run and no motion
for severance has been granted. Defendant Watson, through his counsel, consents to these
requests.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney
                                              Southern District of New York

                                          By: ___/s________________________
                                             Samson Enzer / Elizabeth Hanft
                                             Assistant United States Attorneys
                                             212-637-2342 / -2334


cc: Arnold A. Spencer, Esq. (by email)
    Counsel for Defendant Jimmy G. Watson Jr.
